Citation Nr: 1415065	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972, August 2001 to April 2002, and January 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is needed for a new VA examination.  In this regard, the Board observes that the Veteran was last examined by VA in January 2010.  At the examination, the Veteran described his pain as 6 out of 10 and reported that he could stand for 15-30 minutes.  The examiner found that there was no abnormal weight bearing or no instability.  Based on this examination, the RO continued a 10 percent disability evaluation due to leg extension limited to 10 degrees under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.

However, the Veteran testified at his October 2012 hearing that his pain and instability have increased since his January 2010 examination.  Specifically, he described his pain level at an average of 8 or 9 out of 10, and stated that he cannot stand without putting all his weight on his left leg.  As the Veteran was most recently examined by VA over four years ago and he has reported worsening symptoms since that date, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his right knee disability, to include whether a separate rating is warranted for instability under DC 5257.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Associate all treatment records occurring after January 2010 with the file.

2.  Schedule the appellant for a VA examination to determine the nature and severity of his service-connected right knee degenerative joint disease.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that the claims folder was reviewed.  All indicated tests should be conducted.

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected right knee degenerative joint disease.  The examiner should report all range of motion measurements, including flexion and extension, for the right knee in degrees.  Note any pain on motion that the Veteran experiences. 

The examiner should state whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  

The examiner should also note whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe.

3.  Readjudicate the Veteran's claim for an increased rating for right knee degenerative joint disease.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue currently on appeal, as well as a summary of the evidence received since the issuance of the most recent supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


